Citation Nr: 0923075	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  03-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected multiple scars, residuals of shrapnel wounds, 
currently comprised of separate 10 percent evaluations for 
scars of the right and left arms, and right and left legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In April 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board, and a transcript of the proceeding is of record. 
The Board remanded this case in June 2007 to the RO via the 
Appeals Management Center (AMC). 

Through a December 2008 rating decision, the RO/AMC granted 
service connection for residuals of shrapnel wounds to the 
right arm, left arm, right leg and left leg, and assigned 
separate 10 percent evaluations for each. While this decision 
effectively increased the degree of compensation for service-
connected multiple scars, the issue of a still higher 
schedular rating remains on appeal. See A.B. v. Brown, 6 Vet. 
App. 35, 39 (1993) (the claimant is presumed to be seeking 
the highest possible rating for a disability unless he or she 
expressly indicates otherwise).


FINDINGS OF FACT

1.	The Veteran's residual scars of the bilateral upper and 
lower extremities do not meet the requirements for an 
evaluation higher than 10 percent based upon surface area, or 
upon any associated limitation of function.

2.	There is present a residual scar of the left wrist with 
recent evidence of extrusion of shrapnel fragments.



CONCLUSIONS OF LAW

1.	The criteria for a higher initial rating than 10 percent 
for residuals of shrapnel wounds to the right arm are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10; 4.118, Diagnostic Code 7803 (2008).

2.	The criteria for a higher initial rating than 10 percent 
for residuals of shrapnel wounds to the left arm are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10; 4.118, Diagnostic Code 7803 (2008).

3.	The criteria for a higher initial rating than 10 percent 
for residuals of shrapnel wounds to the right leg are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10; 4.118, Diagnostic Code 7803 (2008).

4.	The criteria for a higher initial rating than 10 percent 
for residuals of shrapnel wounds to the left leg are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10; 4.118, Diagnostic Code 7803 (2008).

5.	The criteria are met for a 10 percent rating for 
residuals of shrapnel wounds to the left wrist. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.118, Diagnostic Code 7803 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated from March 2003 and July 2007. The July 
2003 Statement of the Case (SOC) and later Supplemental SOCs 
(SSOCs) explained the general criteria to establish claims 
for entitlement to an increased rating for service-connected 
disability. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Court established a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 

While the VCAA correspondence did not contain the specific 
information prescribed in the Vazquez-Flores decision, the 
Board finds that any notice deficiency in this regard does 
not constitute prejudicial error that would preclude the 
essential fairness of this adjudication. Under the 
circumstances, there is a sufficient basis in the record upon 
which to find that a reasonable person could be expected to 
understand what was needed to substantiate the claim. The SOC 
and later SSOCs discussed the pertinent rating criteria, 
providing constructive notice of the applicable rating 
provisions. The claim was then readjudicated on several 
instances, most recently through an April 2008 SSOC. Thus, 
the Veteran was afforded an opportunity to substantiate his 
claim in view of the comprehensive notice provided. See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). Moreover, 
pertaining to the consideration of any higher rating for 
residuals of shrapnel wounds to the bilateral upper and lower 
extremities, procedurally this involves the question of an 
increased initial rating after an award of service 
connection, pursuant to which Vazquez does not apply. See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim 
for service connection has been substantiated and an initial 
rating and effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the assigned disability rating does 
not trigger additional 38 U.S.C.A. § 5103(a) notice).

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial March 2003 notice letters preceded issuance of the 
May 2003 rating decision on appeal, and hence met the above 
standard for timely notice. The July 2007 notice 
correspondence did not comport with this standard. However, 
the Veteran has had an opportunity to respond to the relevant 
VCAA notice correspondence in advance of the April 2008 SSOC 
readjudicating this claim. During this timeframe the Veteran 
underwent a VA Compensation and Pension examination. There is 
no indication of any further available evidence that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has undergone several VA 
examinations. See 38 C.F.R. § 4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). In support of 
his claim, the Veteran has provided additional records from 
private treatment providers, and several lay statements.    
He has testified during an April 2007 hearing before the 
undersigned. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369  (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.

Analysis of the Claim

Based on review of the record, the current 10 percent ratings 
continue to represent the correct level of disability 
compensation for residuals of shrapnel wounds of the 
bilateral upper and lower extremities. The Board further 
finds however that there is sufficient basis to assign an 
additional separate 10 percent rating for a residual scar of 
the left wrist. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO's December 2008 rating decision also awarded separate 
10 percent evaluations for residual scars of the bilateral 
upper and lower extremities. While this constituted an 
overall increase in compensation for service-connected 
multiple scars, the RO procedurally designated the award of 
benefits as grants of service connection. 

The operative question is therefore the level of severity of 
symptomatology since the effective date of service 
connection. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).

Presently, the Veteran is in receipt of 10 percent 
evaluations each for scars as shrapnel wound residuals of the 
right arm, left arm, right leg, and left leg, under    38 
C.F.R. § 4.118, Diagnostic Code 7803 for a superficial but 
unstable scar.

Under the applicable rating criteria, as in effect since 
August 30, 2002, Diagnostic Code 7800 pertains to disfiguring 
scars to the head, face or neck. This diagnostic code 
provides that a 10 percent rating is warranted where there is 
one characteristic of disfigurement. A 30 percent rating is 
warranted for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes, ears, cheeks, or lips), or with 2 or 3 
characteristics of disfigurement. A 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of 2 features or paired sets of 
features, or with 4 or 5 characteristics of disfigurement. 
The characteristics of disfigurement for purposes of 
evaluation under the above criteria, consist of: scar of 5 or 
more inches in length, scar of at least one-quarter inch 
wide, surface contour of the scar is elevated or depressed, 
scar adherent to underlying tissue, skin hypo or 
hyperpigmented in an area exceeding six square inches, 
abnormal skin texture in an area exceeding six square inches, 
underlying soft tissue missing in an area exceeding six 
inches square, or indurate and inflexible skin in area 
exceeding six inches square.

Diagnostic Code 7801 provides that scars other than on the 
head, face, or neck, that are deep or that cause limited 
motion, and cover an area of at least 6 square inches (39 
square cm.) warrant a compensable evaluation. Under 
Diagnostic Code 7802, scars other than on the head, face, or 
neck, that are superficial and do not cause limited motion, 
and cover an area of at least 144 square inches (929 square 
cm.) warrant a compensable evaluation. 

Diagnostic Code 7803 provides that a scar that is superficial 
and unstable warrants the assignment of a maximum 10 percent 
rating. Note 1 to that criteria defines an unstable scar as 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar. Note 2 further provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, a scar that is superficial and 
painful on examination warrants the assignment of a 10 
percent rating. 

Also, Diagnostic Code 7805 provides that other scars (not 
otherwise considered under the rating schedule) are to be 
rated on the basis of limitation of function of the affected 
part. 

Effective October 23, 2008, VA again revised the criteria for 
the evaluation of scars. 73 Fed. Reg. 54,710-12 (Sept. 23, 
2008). The implementing regulation for the new rating 
criteria provides that these revisions apply only to 
applications for benefits received by VA on or after October 
23, 2008. A claimant rated under a previous version of the 
criteria may request review under the most recent criteria. 
The Veteran's claim for increase preceded by several years 
October 23, 2008, and he has not specifically requested 
evaluation under the latest revised criteria.  


While changes in the new regulation are applicable to 
instances of evaluation of numerous service-connected scars 
concurrently, these provisions would not result in any higher 
level of compensation than the present rating procedure the 
Board is applying, i.e., assigning a separate compensable 
rating for each distinct manifestation. See 38 C.F.R. § 4.14 
(under the rating schedule, separate ratings may be granted 
for distinct manifestations, provided not contravening the 
principle against evaluating the same disability under 
different diagnoses); Esteban v. Brown, 6 Vet. App. 259 
(1994).

A March 1977 RO rating decision originally granted service 
connection for multiple scars as residuals of shrapnel wounds 
to the right calf, right foot, left leg, left forearm and 
corner of the mouth.

In December 2002, the Veteran filed a claim for increased 
ratings. He underwent in April 2003 a VA Compensation and 
Pension examination by a dermatologist. The Veteran reported 
having a history of shell fragment wounds during service with 
residual scars to the lower legs and residual shrapnel which 
kept coming out on his left groin area last in November 2002, 
and right forearm within the last 6 months. The condition 
started as an irritated and itching spot which he would 
scratch and the fragments of shrapnel would then extrude. 

On physical examination there was a 0.4 by 0.4-cm slightly 
depressed, atrophic, stable, skin-colored scar of the left 
ankle, not painful to touch, and not interfering with the 
range of motion of the foot. There was a 0.3 by 0.3-cm 
hyperpigmented scar of the left groin at the site of 
extrusion of the shrapnel. There was a 0.2 by 0.2-cm bluish, 
darkly pigmented macule of the dorsum of the left rib, not 
painful to touch. There was no other active lesions at that 
time. The diagnosis was scars as described secondary to shell 
fragment wounds with residual shrapnel, coming out at times 
with inflammation and pain as recently in the left groin. 

A May 2003 RO rating decision denied a compensable rating for 
service-connected multiple scars, residuals of shrapnel 
wounds, and the Veteran appealed. In his Notice of 
Disagreement (NOD) the Veteran stated that the scars were 
painful to the touch, and that he would have shrapnel extrude 
on a periodic basis which was always preceded by an infection 
in the area where the small fragment of shrapnel broke 
through the skin. The Veteran later provided photographs of 
several of the residual scars.

Records of VA outpatient treatment indicate in March 2005 the 
Veteran sought evaluation at the Fort Myers, Florida VA 
outpatient clinic for the presence of shrapnel which kept 
coming up through his skin, particularly on his left arm.       
The Veteran stated this had occurred chronically since his 
injuries in service and now occurred about three times per 
year. He sometimes developed skin infections from this, but 
did not note an infection at the sites at that time.

In May 2007, the Veteran provided numerous lay statements 
from friends and family members as to their observations of 
his symptoms involving the scars and periodic flare-ups with 
extrusion of shrapnel fragments.

In June 2007, the Board remanded this case for another VA 
examination to determine the nature and extent of service-
connected disability.

A June 2007 report from a private physician and skin cancer 
specialist indicates that the Veteran had pertinent cutaneous 
findings of a 1-mm black/blue macule on the left wrist, 2-mm 
black/blue macule on the left forearm, and small scars noted 
on the left arm. The extrusion of small metal pieces 
consistent with shrapnel on the left wrist and left forearm 
was evident. Small scars from previous extrusion of shrapnel 
was also evident.

On VA examination in February 2008, the Veteran stated that 
shrapnel had extruded from his skin over the years since his 
original injury and the most recent appearance of shrapnel 
was the previous week, a tiny piece from the left forearm. He 
stated that some of these extrusions were painful and could 
be infected.               He indicated that had used topical 
and oral antibiotics in the past due to the removal of 
shrapnel. The Veteran explained that he did not have any 
physical limitations as long as the shrapnel stayed buried. 

Objective examination showed on the left arm above the left 
elbow an oval scar 1 by 0.75-cm; on the mid forearm an over 
scar 2 by 1-cm; mid forearm round scar 1.2 cm by 1.2 cm; mid 
forearm round 3-mm scar; mid forearm oval 3-mm scar; volar 
surface left wrist round scar 1-cm by 1-cm.  On the right arm 
there was on the mid forearm a 4-cm oval scar; and the elbow 
a round scar 1-cm by .75-cm. There were no scars on the neck, 
earlobes, head, back, chest, or abdomen. On the face there 
was a history of shrapnel on the inner bridge on the right 
and corner of the mouth left side, and the VA examiner did 
not observe scars in these areas. On the right leg there was 
mid tibia/fibula a scar 3-cm by 1.5-cm; near the ankle 
anterior aspect a scar 1-cm by 0.5-cm; on the calf a scar 1-
cm by 0.5-cm. On the left leg anterior thigh there was a 0.5-
cm round scar; and above the medial malleolus an oval scar 
0.75-cm by 0.5-cm. There was no tenderness on palpation of 
the scars, adherence to underlying tissue, or resultant 
limitation of motion or loss of function. There was no 
underlying soft tissue damage, or skin ulceration or 
breakdown over the scars.    The Veteran had brought several 
photographs of scars in the affected areas. 

The diagnosis was multiple shrapnel wounds with reoccurring 
extrusions and removal of shrapnel on the left arm, right and 
left legs with prior shrapnel removal from the abdomen and 
nose. According to the examiner's impression, none of the 
scars were disfiguring, and there was no loss of motion or 
function, or physical limitation due to the scars. The scars 
were superficial, nontender to palpation, and nonadherent to 
underlying tissue, with no hyper or hypopigmentation noted, 
abnormal skin texture, induration or inflexibility, or any 
loss of underlying soft tissue. There was no evidence of any 
skin infection on examination. 

The examiner further commented on the subject of the extent 
of disability during the height of an active phase based on 
the Veteran's description, that there would be a change in 
appearance of the site on either the arm or leg that was 
visible, painful, or might require antibiotic support. There 
was no history of hospitalization for shrapnel removal, or 
treatment as an inpatient after discharge from military 
service.               The examiner based these findings on 
the Veteran's statements and pictures he supplied of 
outbreaks of shrapnel extrusion. 

The RO's December 2008 rating decision granted service 
connection for residuals of shrapnel wounds to the right arm, 
left arm, right leg and left leg, and assigned a 10 percent 
rating for each effective from December 19, 2002. 

The Board has evaluated the above-referenced residual scars 
for which service connection already has been awarded,  as 
well as the potential for assignment of a separate disability 
rating for additional affected areas of shrapnel fragment 
wound residuals.  

Pertaining to the current 10 percent evaluations in effect 
for residuals of shrapnel wounds to the bilateral upper and 
lower extremities, the present level of compensation remains 
warranted for this component of service-connected disability. 
The rating schedule provides for a higher rating than 10 
percent under Diagnostic Code 7801 for scars that are deep or 
cause limited motion which meet minimum surface area 
requirements, and the surface area criterion (39 square cm. 
total) is not met for any one affected region. There is also 
no observed limitation of motion or other underlying 
functional limitation attributable to the service-connected 
residual scars which under Diagnostic Code 7805 would warrant 
an evaluation above 10 percent. As a result, a higher rating 
than 10 percent is not assignable for scar residuals of the 
right and left arms, and right and left legs since December 
19, 2002.

However, there is an evidentiary basis to assign separate 
additional 10 percent ratings for service-connected scar 
residuals for an area other than those already expressly 
indicated. See 38 C.F.R. § 4.14. There is medical evidence 
consisting of a June 2007 private physician's report of 
extrusion of a small fragment of shrapnel from the left 
wrist. The February 2008 VA examination and objective 
photographic evidence confirm the presence of a scar in this 
area. Accordingly, the Board will grant entitlement to a 
separate 10 percent disability rating for left wrist scar 
residuals under Diagnostic Code 7803, for a superficial but 
unstable scar. 

In addition to the VA rating schedule, the potential 
application of the various    other provisions of Title 38 of 
the Code of Federal Regulations have been considered, 
including 38 C.F.R. § 3.321(b)(1), which provides procedures 
for assignment of an extraschedular evaluation. In this case, 
the Veteran has not shown that his service-connected residual 
scars have caused him marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular ratings. He is not presently employed due to his 
voluntary retirement several years ago, and he has no 
described significant physical limitations due to the scars.                 
The Veteran's service-connected disorder also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a separate 10 
percent rating for a residual scar of the left wrist, and 
denying any further increased evaluation for service-
connected scars, as residuals of shrapnel wounds. As to the 
availability of any further increase in compensation, the 
preponderance of the evidence is unfavorable on the claim, 
and under these circumstances the benefit of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.1. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A higher initial rating than 10 percent for residuals of 
shrapnel wounds to the right arm is denied.

A higher initial rating than 10 percent for residuals of 
shrapnel wounds to the left arm is denied.

A higher initial rating than 10 percent for residuals of 
shrapnel wounds to the right leg is denied.

A higher initial rating than 10 percent for residuals of 
shrapnel wounds to the left leg is denied.

A 10 percent rating for residuals of shrapnel wounds to the 
left wrist is granted, subject to the law and regulations 
governing the payment of compensation benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


